United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-4049
                                    ___________

Keithian L. Arnold,                       *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Boatmen&s Trust Company,                  *
                                          *      [UNPUBLISHED]
              Appellee.                   *
                                    ___________

                                    Submitted:   August 4, 1997
                                            Filed: September 25, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


      Keithian L. Arnold appeals from the district court&s1 order dismissing
for failure to state a claim Arnold&s Title VII and 42 U.S.C. § 1981
employment discrimination action against Boatmen&s Trust Company. Upon
reviewing the record and the parties& briefs on appeal, we conclude the
district court&s judgment was correct. Accordingly,




      1
        The Honorable George F. Gunn, Jr., United States District Judge for the Eastern
District of Missouri.
we affirm.   See 8th Cir. R. 47B.

     A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-